United States Court of Appeals
                     For the First Circuit


No. 14-1712

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      DILEAN REYES-RIVERA,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

     [Hon. Aida M. Delgado-Colón, Chief U.S. District Judge]


                             Before

                    Lynch, Stahl, and Barron,
                         Circuit Judges.


     Michael R. Hasse, for appellant.
     Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, with whom Rosa Emilia Rodríguez-Vélez, United
States Attorney, was on brief, for appellee.


                        January 29, 2016
          LYNCH,   Circuit   Judge.     Dilean   Reyes-Rivera   was   the

mastermind of a Ponzi scheme, operated largely in Puerto Rico,

which defrauded over 230 vulnerable people out of approximately

$22 million.    In 2012, he pled guilty to bank fraud and to

conspiracy to commit wire fraud, and in 2013 he was sentenced to

concurrent terms of 60 months of imprisonment on the wire fraud

conspiracy count and 242 months on the bank fraud count.              He

appeals, bringing a number of challenges to his 242-month sentence,

basically saying the sentence is too high because his was only a

"run-of-the-mill" Ponzi scheme.       Finding no error, we affirm.

                                  I.

          Because this sentencing appeal follows a guilty plea, we

draw the relevant facts from the plea agreement, the change-of-

plea colloquy, the presentence investigation report ("PSR"), and

the transcript of the sentencing hearing.        United States v. King,

741 F.3d 305, 306 (1st Cir. 2014).

          Reyes-Rivera was the president of Global Reach Trading

("GRT"), a for-profit corporation registered in Florida and Puerto

Rico that operated as a front for an extensive Ponzi scheme.          As

president, Reyes-Rivera had access to and signatory authority on

all GRT bank accounts and business transactions.         Reyes-Rivera's

younger brother, Jeffrey Reyes-Rivera ("Jeffrey"), a licensed

attorney in Puerto Rico, was one of the incorporators of GRT as

well as its accountant, and was a co-defendant.


                                - 2 -
           Between 2001 and 2007, the Reyes-Rivera brothers, along

with promoters and sales agents who worked for GRT, solicited money

from   unsuspecting      individuals,   mostly    from      Puerto    Rico,   by

promising to invest the money in low-risk, short-term, high-yield

investment programs.      Investors were guaranteed a particular rate

of   return,   ranging    between   five    percent   and    twenty   percent.

Neither Reyes-Rivera, Jeffrey, nor GRT was registered or licensed

to offer or sell investments to the general public by either the

U.S. Securities and Exchange Commission or the Office of the

Commissioner of Financial Institutions of Puerto Rico.

           The money they secured from misled investors was not

actually invested but instead funded a Ponzi scheme, in which they

used the money they received from later investors to pay "returns"

to earlier investors.       The Reyes-Riveras took about $4.6 million

from the proceeds of the scheme to purchase or lease for their own

benefit luxury vehicles, houses, furniture, jewelry, and trips.

           During the course of the scheme, the Reyes-Riveras also

operated other entities, incorporated in Puerto Rico, Antigua and

Barbuda, and Florida, in order to conduct businesses similar to

GRT.   In 2005, Reyes-Rivera, on behalf of one of these entities,

WR4 Equity Corporation, secured a mortgage loan with First Bank,

a federally insured financial institution, for approximately $1.7

million with the use of fraudulent documents, including personal

financial statements and a GRT financial statement.


                                    - 3 -
          To conceal the scheme, the Reyes-Riveras placed the

funds invested in GRT in eighteen different bank accounts, held in

their personal names and in the names of their various entities,

and with at least three different banks in multiple countries.

They also did not refer to the investors' signed investment

contracts as involving "securities."   Instead, they used various

misleading euphemisms like "Private Programs of Commercial Paper"

and "Special Private Placement Programs."      In addition, they

imposed a strict code of confidentiality and non-disclosure on

their investors.

          Dilean Reyes-Rivera was the mastermind of the operation.

He admitted after his arrest that he influenced Jeffrey to assist

him in perpetrating the fraud and that Jeffrey followed his

instructions.   He also stated that he was the one who made all of

the business decisions, that Jeffrey always consulted him before

making a contract or bringing in a new investor, and that he never

actually explained the business to Jeffrey.1

          When all was said and done, Reyes-Rivera had defrauded

more than 230 investors out of over $22 million.    Many of these

victims were retirees or pensioners.   The PSR includes summaries

of victim impact statements submitted by roughly fifty of Reyes-


     1    At oral argument, Reyes-Rivera's counsel stated that
Jeffrey was fully aware of the nature of the scheme. But this
representation is inconsistent with a contrary statement in the
PSR, to which Dilean did not object.


                               - 4 -
Rivera's victims.       The victims described how much they invested

and how many lost their life savings.             Many now suffer physical

and emotional problems, such as anxiety, high blood pressure,

insomnia, depression, and panic attacks.             One victim described

becoming incapacitated and being hospitalized in a psychiatric

facility and placed on psychotropic medications.              Another became

suicidal.

                                     II.

            On September 25, 2008, the Reyes-Riveras were indicted

by a grand jury on counts of conspiracy to commit securities fraud,

conspiracy to commit wire fraud, and conspiracy to commit money

laundering, as well as a forfeiture allegation. Reyes-Rivera alone

was also indicted on an additional count of bank fraud based on

the WR4 Equity Corporation mortgage loan.            Reyes-Rivera fled and

remained a fugitive until he was arrested in Spain on September 6,

2009 and extradited to the United States on October 18, 2010.

            On November 21, 2012, the Reyes-Riveras entered into a

package plea deal.      Dilean Reyes-Rivera pled guilty to conspiracy

to commit wire fraud, which carries a statutory maximum term of

five years' imprisonment, 18 U.S.C. §§ 371, 1343, and bank fraud,

which   carries    a    statutory   maximum       term   of   thirty    years'

imprisonment,     id.   §   1344.   He     also   admitted    the   forfeiture

allegation.   Id. § 982(a)(2)(A).




                                    - 5 -
            The plea agreement calculated Reyes-Rivera's guidelines

sentencing range to be 121 to 151 months, based on the following:

a base offense level of seven, U.S.S.G. § 2B1.1(a)(1), a criminal

history category of I, a twenty-point enhancement because the

amount of loss exceeded $7 million, id. § 2B1.1(b)(1)(K), a four-

point enhancement because more than fifty victims were involved,

id. § 2B1.1(b)(2)(B), a two-point enhancement because Reyes-Rivera

derived more than $1 million in gross receipts from one or more

financial    institutions,   id.    §   2B1.1(b)(15)(A),   a   two-point

enhancement for his leadership role in the scheme, id. § 3B1.1(c),

and a three-point reduction for acceptance of responsibility, id.

§ 3E1.1.2   The government, however, agreed to recommend a sentence

of between 72 and 136 months of imprisonment.       The plea agreement

also stated that the government intended to seek full restitution

in the amount of $22 million.      On November 21, 2012, a magistrate

judge recommended that the district court accept Reyes-Rivera's

guilty plea.3


     2    Because Reyes-Rivera was sentenced on June 26, 2013, the
November 2012 version of the sentencing guidelines applies. See
U.S.S.G. § 1B1.11(a).

     3    The PSR was filed on May 22, 2013. It calculated Reyes-
Rivera's guidelines sentencing range to be 235 to 293 months of
imprisonment. This calculation differed from the calculation in
the plea agreement because it imposed 1) a twenty-two-point
enhancement for losses in excess of $20 million, U.S.S.G.
§ 2B1.1(b)(1)(L); 2) a two-point enhancement for use of
sophisticated means, id. § 2B1.1(b)(10)(C); and 3) a four-point
enhancement for Reyes-Rivera's leadership role, id. § 3B1.1(a).


                                   - 6 -
          Sentencing took place on June 26, 2013.4        Many of the

victims appeared and the district court heard statements from those

who wished to speak.   The district court calculated Reyes-Rivera's

guidelines sentencing range to be 188 to 235 months, which is not

independently challenged on appeal.        The district court used a

base offense level of seven and a criminal history category of I.

The court then imposed a twenty-point enhancement for amount of

loss, a two-point enhancement for Reyes-Rivera's leadership role,

a four-point enhancement for the number of victims, a two-point

enhancement for gross receipts in excess of $1 million, and a

three-point   reduction   for   acceptance    of   responsibility,   as

recommended by the plea agreement.      It additionally imposed a two-

point enhancement for use of sophisticated means, as recommended




The PSR also recommended restitution in the amount of $22 million,
and noted that if the court were to consider a variance, it could
factor in the severe harm caused to the victims of the scheme and
the fact that Reyes-Rivera remained a fugitive before his arrest
and   extradition.     Reyes-Rivera   filed   objections  to   the
enhancements for amount of loss, sophisticated means, and
leadership role; the $22 million restitution recommendation; and
the statement of factors that might support a variance.

     4    Before sentencing, Reyes-Rivera filed a sentencing
memorandum raising the issue of sentencing disparity, referencing
three cases -- two from within the District of Puerto Rico and one
from the Southern District of New York -- that he alleged were
substantially similar to his case and resulted in sentences similar
to the lower end of what was recommended in the plea agreement.
His sentencing memorandum also urged the district court to consider
his efforts to assist the government in investigating the scheme
and his "fruitful efforts to rehabilitate."


                                - 7 -
by the PSR.           The court also, sua sponte, imposed a two-point

enhancement for abuse of a position of trust.            Id. § 3B1.3.

                  After calculating the guidelines range and explaining

its consideration of the 18 U.S.C. § 3553(a) factors, the court

sentenced Reyes-Rivera to concurrent terms of imprisonment of 60

months on the wire fraud conspiracy count and 242 months on the

bank fraud count.           In choosing to impose a seven-month upward

variance, the district court placed particular emphasis on the

"pain       and    suffering"    that   Reyes-Rivera   caused   his   victims,

recounting in detail the physical, emotional, and financial harm

inflicted upon them.            Restitution was also ordered in the amount

of $10,629,021.01.         This appeal followed.

                  Jeffrey, who was not indicted on the bank fraud count

and so only pled guilty to the wire fraud conspiracy count, was

sentenced to 48 months of imprisonment by the same judge.5

                                        III.

                  We review a district court's imposition of a sentence

for abuse of discretion.           United States v. Clogston, 662 F.3d 588,

590 (1st Cir. 2011). Our analysis is two-fold: "we first determine




        5 The judgment entered on June 12, 2014 in Jeffrey Reyes-
Rivera's case states that he was sentenced to 48 months of
imprisonment. However, Dilean Reyes-Rivera, in his brief before
this court, represents that Jeffrey was sentenced to 58 months.
Citing Reyes-Rivera's brief, the government also places Jeffrey's
sentence at 58 months. In any event, whether Jeffrey was sentenced
to 48 or 58 months does not impact our resolution of the case.


                                        - 8 -
whether the sentence imposed is procedurally reasonable and then

determine whether it is substantively reasonable."              Id.

              We review the district court's interpretation of the

guidelines de novo and its fact finding for clear error.                United

States v. O'Connell, 252 F.3d 524, 528–29 (1st Cir. 2001).                 When

the defendant fails to raise a procedural objection at sentencing,

however, we review only for plain error.           United States v. Millán-

Isaac, 749 F.3d 57, 66 (1st Cir. 2014).             To show plain error, a

defendant must establish: "(1) that an error occurred (2) which

was   clear    or   obvious   and    which   not   only   (3)   affected    the

defendant's substantial rights, but also (4) seriously impaired

the   fairness,      integrity,     or   public    reputation   of    judicial

proceedings."       United States v. Duarte, 246 F.3d 56, 60 (1st Cir.

2001).6

A.    Procedural Reasonableness

              A sentence is procedurally reasonable if "the district

court committed no significant procedural error, such as failing

to calculate (or improperly calculating) the Guidelines range,

treating the Guidelines as mandatory, failing to consider the

§ 3553(a) factors, selecting a sentence based on clearly erroneous

facts, or failing to adequately explain the chosen sentence --


      6   The parties are correct that the waiver of appeal
provision in Reyes-Rivera's plea agreement does not bar the instant
appeal because the sentencing judge did not sentence Reyes-Rivera
in accordance with the plea agreement's recommended sentence.


                                     - 9 -
including an explanation for any deviation from the Guidelines

range."   United States v. Martin, 520 F.3d 87, 92 (1st Cir. 2008)

(quoting Gall v. United States, 552 U.S. 38, 51 (2007)).      Reyes-

Rivera launches several attacks on the procedural reasonableness

of his sentence, only some of which are preserved, and all of which

we reject.

     1.      Abuse of Position of Trust Enhancement

             Reyes-Rivera argues that the district court erred in

imposing an enhancement for abuse of a position of trust, saying

he does not meet the qualifications.      U.S.S.G. § 3B1.3 provides

for a two-point enhancement "[i]f the defendant abused a position

of public or private trust . . . in a manner that significantly

facilitated the commission or concealment of the offense."      For

the enhancement to apply, "the district court must first decide

that the defendant occupied a position of trust and then find that

he used that position to facilitate or conceal the offense."

United States v. Gill, 99 F.3d 484, 489 (1st Cir. 1996).

             Application note 1 to § 3B1.3 states that a position of

public or private trust is one "characterized by professional or

managerial discretion" and that "[p]ersons holding such positions

ordinarily are subject to significantly less supervision than

employees whose responsibilities are primarily non-discretionary

in nature."      U.S.S.G. § 3B1.3 cmt. n.1; see United States v.

Chanthaseng, 274 F.3d 586, 589 (1st Cir. 2001).


                                - 10 -
          Application     note   3   clarifies   that   the   enhancement

applies equally to those holding a "sham position of trust."

United States v. Haber, 251 F.3d 881, 891 (10th Cir. 2001).

          This adjustment also applies in a case in
          which the defendant provides sufficient
          indicia to the victim that the defendant
          legitimately holds a position of private or
          public trust when, in fact, the defendant does
          not. For example, the adjustment applies in
          the case of a defendant who (A) perpetrates a
          financial fraud by leading an investor to
          believe   the  defendant   is   a   legitimate
          investment broker; or (B) perpetrates a fraud
          by representing falsely to a patient or
          employer that the defendant is a licensed
          physician. In making the misrepresentation,
          the defendant assumes a position of trust,
          relative to the victim, that provides the
          defendant with the same opportunity to commit
          a difficult-to-detect crime that the defendant
          would have had if the position were held
          legitimately.

U.S.S.G. § 3B1.3 cmt. n.3; see United States v. Ghertler, 605 F.3d
1256, 1265–66 (11th Cir. 2010) (explaining the history and purpose

of application note 3).

          Reyes-Rivera    asserts    that   he   did    not   possess   any

professional or managerial discretion because he was just an

"investment lender, or salesman," which "did not in any way give

him any special ability to commit a difficult-to-detect wrong."

He argues that all fraud schemes require some level of trust

between the fraudster and the victim, and so "the mere fact that

the victim-investors in this case may have trusted . . . Reyes-

Rivera is not sufficient to justify the application of this


                                 - 11 -
increase."        See United States v. Hirsch, 239 F.3d 221, 227 (2d

Cir. 2001).

             He    understates   his   role,   and   the    district   court

committed no error.       Reyes-Rivera "in fact exercised considerable

authority and discretion" at GRT.           United States v. Sicher, 576
F.3d 64, 72 (1st Cir. 2009).       He was not a simple salesman; he was

the president of, what appeared to be, a legitimate investment

company.   He retained access to and signatory authority on all GRT

bank accounts and business transactions.7

             As to the question whether he "used [his] position to

facilitate or conceal the offense," id. at 71 (quoting Gill, 99
F.3d at 489), it is close to self-evident that Reyes-Rivera was

able to operate and conceal his scheme in large part because he

held himself out as the president of a purportedly legitimate

investment company.       The district court found that Reyes-Rivera

used his position to "seek[] persons to trust in his ability to do

investments and to receive the monies to be placed under his

trust . . . in promise of a high yield return."            The court further

characterized Reyes-Rivera as having "invite[d] [the victims] as

president of a corporation that was doing this type of investment


     7    As for his actual authority, Reyes-Rivera conceded that
Jeffrey followed all of his instructions, that Reyes-Rivera was
the one who made all the business decisions, and that Jeffrey
always consulted him before making a contract or bringing in a new
investor. In fact, he admitted that he never even explained the
business to Jeffrey.


                                   - 12 -
when [he was] lying to them in terms of [his] abilities, [his]

potential or the investments."

            Reyes-Rivera had also previously held a valid license to

sell securities for a prior employer. As the district court found,

"his training in securities, the experience he had gained allowed

him to step in, make all of these representations concerning this

huge, magnificent investment he was offering out there."                   This

fits neatly into application note 3.

            Several of his victims stated that he in fact betrayed

their trust.   And Reyes-Rivera recognized at sentencing that "they

trusted in me."     See id. at 73 (While "testimony by individuals

that they trusted someone who betrayed their trust does not itself

establish   that   the   position    was     a   position   of   trust[,   t]he

testimony . . . is not irrelevant.").

            The enhancement was correctly applied.

     2.     Sophisticated Means Enhancement

            Reyes-Rivera argues that the district court erred in

imposing a two-point enhancement for his use of "sophisticated

means" in operating the scheme.              U.S.S.G. § 2B1.1(b)(10)(C).

Application note 8(B) provides: "[c]onduct such as hiding assets

or transactions, or both, through the use of fictitious entities,

corporate shells, or offshore financial accounts . . . ordinarily

indicates sophisticated means."            Id. § 2B1.1 cmt. n.8(B).         The

district court found, in accordance with application note 8(B),


                                    - 13 -
that Reyes-Rivera operated several different corporate entities

with bank accounts at various institutions in several countries

"in order to conceal the illegal nature and source of funds [the

Reyes-Riveras] had received from GRT."                Reyes-Rivera appears to

have       accepted   this   finding   on   appeal,    conceding   that   "this

enhancement was part of his stipulated conduct." Either way, there

was no error in the district court's finding.

               His argument on appeal instead urges this court to "apply

a relative scale in making findings as to sophistication," claiming

that relative to other Ponzi schemes, his was just "run-of-the-

mill."      He candidly admits that he has "no judicial, statutory, or

regulatory support" for his theory.             On this admission, we agree.

There is no error.

       3.      Overlapping Enhancements

               Reyes-Rivera makes two related arguments to the effect

that the district court erred by imposing a series of enhancements

that are "substantively overlapping."            Both of these arguments are

raised for the first time on appeal, and so the government argues

they are waived.8        See United States v. Torres-Landrúa, 783 F.3d
8  Simply to say that Reyes-Rivera did not raise the issue
in the trial court is insufficient to establish waiver. See United
States v. Walker, 538 F.3d 21, 23 (1st Cir. 2008). The arguments
may well be waived, though. Reyes-Rivera not only failed to object
to the series of enhancements, but he also affirmatively agreed in
his plea agreement to four of the six enhancements accounting for
twenty-eight of the thirty-two enhancement points he received.
See United States v. Rivera-Orta, 500 F. App'x 1, 3 (1st Cir. 2013)


                                       - 14 -
58, 66 (1st Cir. 2015); United States v. Falu-Gonzalez, 205 F.3d
436, 440 (1st Cir. 2000).

          The arguments, whether waived or not, still fail plain

error review.   Reyes-Rivera's first argument is that the district

court engaged in impermissible "double counting."     He is wrong.

"[W]hen 'neither an explicit prohibition against double counting

nor a compelling basis for implying such a prohibition exists,

clearly indicated adjustments for seriousness of the offense and

for offender conduct can both be imposed, notwithstanding that the

adjustments derive in some measure from a common nucleus of

operative facts.'"   United States v. McCarty, 475 F.3d 39, 46 (1st

Cir. 2007) (quoting United States v. Lilly, 13 F.3d 15, 20 (1st

Cir. 1994)); see United States v. Fiume, 708 F.3d 59, 62 (1st Cir.

2013) ("Given the Commission's proclivity for indicating when

double counting is forbidden, we are reluctant to infer further

such instances out of thin air.").

          Reyes-Rivera does not point to any explicit prohibition

against applying these enhancements as double counting and offers




("A defendant cannot agree to both an enhancement and its factual
predicate, reiterate that agreement in open court, and later
repudiate it merely to suit his later convenience."); United States
v. Serrano-Beauvaix, 400 F.3d 50, 56 (1st Cir. 2005).        "These
actions ring not of 'oversight, inadvertence, or neglect in
asserting a potential right,' but rather of a deliberate course of
conduct." United States v. Gaffney-Kessell, 772 F.3d 97, 100 (1st
Cir. 2014) (quoting United States v. Eisom, 585 F.3d 552, 556 (1st
Cir. 2009)).


                              - 15 -
no compelling explanation for inferring a prohibition.   Sentencing

enhancements serve different purposes, see Lilly, 13 F.3d at 18–

19, and we see no plain error in the court's determination that

each of these enhancements applied.9

          Reyes-Rivera's second argument is that the district

court erred by not granting a "downward departure"10 in light of

the allegedly overlapping enhancements, citing United States v.

Jackson, 346 F.3d 22, 26 (2d Cir. 2003).    We will treat this issue

under the topic of substantive reasonableness below.

     4.   Cooperation with the Government

          Reyes-Rivera next argues that "the sentencing court

should have considered and reduced [his] offense level or at least

have imposed the agreed upon sentence because of [his] complete

and candid cooperation [with the government], in accordance with




     9    At one point in his brief, Reyes-Rivera takes aim at the
amount of loss enhancement.    He argues that the district court
miscalculated the amount of loss, pointing to a debate at
sentencing about the proper restitution amount.         He offers
$8,154,700 as the appropriate figure.       But the twenty-point
enhancement he received under U.S.S.G. § 2B1.1(b)(1)(K) applies to
an amount of loss in excess of $7 million. So the enhancement
plainly applies.

     10   It is not clear from his brief if Reyes-Rivera is arguing
that the district court should have granted a downward departure
or a downward variance. These terms have different meanings. See
United States v. Vega-Santiago, 519 F.3d 1, 3 (1st Cir. 2008) (en
banc). Either way, we reject his claim.



                              - 16 -
U.S.S.G.     §   5K1.1."11      Though     the    parties    acknowledged     Reyes-

Rivera's assistance in the plea agreement, § 5K1.1 is inapplicable.

That provision states: "Upon motion of the government stating that

the    defendant     has     provided      substantial       assistance     in     the

investigation or prosecution of another person who has committed

an offense, the court may depart from the guidelines."                     U.S.S.G.

§ 5K1.1.         Reyes-Rivera does not identify any motion from the

government       stating     that   he    provided    substantial        assistance.

Neither is there a mention of one in the sentencing transcript or

in    his   sentencing     memorandum.       And     on   appeal,   he    raises   no

challenge to the government's decision not to file such a motion.

See United States v. Mulero-Algarín, 535 F.3d 34, 38–39 (1st Cir.

2008).

             He may be arguing that the district court should have

considered, on the record, his assistance to the government and

accordingly given him a lower sentence.                     See United States v.

Pacheco, 727 F.3d 41, 47 (1st Cir. 2013) (recognizing government

cooperation as section 3553(a) factor).                      This amounts to an

argument that the district court did not properly consider the




       11 The government makes no attempt to respond to this
argument in its brief.    This, along with the government's two-
sentence, perfunctory response to Reyes-Rivera's abuse of trust
argument, compels us to repeat the warning issued in United States
v. Villanueva Lorenzo, 802 F.3d 182, 187 n.5 (1st Cir. 2015): "The
government risks losing a case it should not lose . . . with that
kind of advocacy."


                                         - 17 -
section 3553(a) factors.        We reject the argument.             The district

court stated that it considered the section 3553(a) factors.                   See

United States v. Madera-Ortiz, 637 F.3d 26, 31 (1st Cir. 2011)

("[T]he fact that the court stated that it had considered all the

section 3553(a) factors is entitled to some weight." (quoting

United States v. Dávila-González, 595 F.3d 42, 49 (1st Cir.

2010))).   And after carefully reviewing the sentencing transcript,

we   are   confident     that   the     district    court     gave      sufficient

consideration to the section 3553(a) factors, and it did not err

by not expressly stating on the record its consideration of Reyes-

Rivera's assistance to the government.             A district court need not

verbalize its evaluation of each and every section 3553(a) factor.

See Dávila-González, 595 F.3d at 49; United States v. Quiñones-

Medina, 553 F.3d 19, 26–27 (1st Cir. 2009).

            "Merely raising potentially mitigating factors does not

guarantee a lesser sentence," Dávila-González, 595 F.3d at 49, and

"having    discretion    to   consider    something    does       not   entitle   a

defendant to force the district court to factor the issue being

considered into its final decision," Pacheco, 727 F.3d at 48.

B.   Substantive Reasonableness

            The   substantive     reasonableness        of    a     sentence      is

reviewed, considering the totality of the circumstances, for abuse

of discretion.    United States v. Ruiz-Huertas, 792 F.3d 223, 226

(1st Cir. 2015).        A sentence will stand so long as there is "a


                                      - 18 -
plausible sentencing rationale and a defensible result."              Martin,
520 F.3d at 96. The district court had plenty of reason to sentence

as it did.

     1.      Disproportionality

             Reyes-Rivera's first argument is that the district court

erred by giving him a sentence that was, as he says, "grossly

disproportionate" to the sentence that was given to his brother,

Jeffrey, and to sentences given to defendants in cases he claims

involved similar conduct.12       See 18 U.S.C. § 3553(a)(6); see also

United States v. Reyes-Santiago, 804 F.3d 453, 468 (1st Cir. 2015)

(addressing claim under the rubric of substantive reasonableness).

             Section   3553(a)(6)      "is   primarily   aimed   at   national

disparities, rather than those between co-defendants."                 United

States v. Marceau, 554 F.3d 24, 33 (1st Cir. 2009).              "Unless two

'identically situated defendants' receive different sentences from

the same judge, which may be a reason for concern, our general

rule of thumb is that a 'defendant is not entitled to a lighter

sentence     merely    because   his    co-defendants     received    lighter

sentences.'"     United States v. Rivera-Gonzalez, 626 F.3d 639, 648




     12    Reyes-Rivera tries to characterize this as a procedural
error, claiming the district court failed to consider the issue of
disparity.    See 18 U.S.C. § 3553(a)(6).    But elsewhere in his
briefing, he admits that "the court commented on the issue of
disparity." Indeed, the court expressly asked defense counsel at
sentencing to address the disparity issue raised in the sentencing
memorandum.


                                    - 19 -
(1st Cir. 2010) (quoting United States v. Wallace, 573 F.3d 82, 97

(1st Cir. 2009)).

            Dilean Reyes-Rivera and Jeffrey were not identically

situated.        First, and most importantly, they pled guilty to

different offenses.       Reyes-Rivera pled guilty to both bank fraud

and conspiracy to commit wire fraud, the first of which carries a

maximum term of thirty years of imprisonment, see 18 U.S.C. § 1344.

Jeffrey pled guilty only to conspiracy to commit wire fraud, which

means that Jeffrey could not have been sentenced to more than the

five-year statutory maximum permitted for that crime, see id.

§§ 371, 1343.      Second, as the district court found, Reyes-Rivera

"was considered the leader, organizer of the criminal activity."

Reyes-Rivera admitted that Jeffrey followed his instructions and

that he never even explained the business to Jeffrey. The district

court acted well within its discretion in giving Reyes-Rivera a

harsher sentence than Jeffrey.         See Reyes-Santiago, 804 F.3d at

467 ("We have routinely rejected disparity claims . . . because

complaining defendants typically fail to acknowledge material

differences between their own circumstances and those of their

more leniently punished confederates.").

            As    to   national   disparity,   Reyes-Rivera's   sentencing

memorandum briefly discussed three cases from the District of

Puerto Rico and the Southern District of New York that he alleged

were substantially similar to his case, each of which resulted in


                                    - 20 -
a sentence of fifty-one months or fewer. In response, the district

court stated:

              I will say that you have done an excellent job
              in raising the issue of disparity within the
              same districts. I do know that the cases that
              you have cited involve perhaps huge amounts of
              money. I don't know what the role of each one
              of those defendants was.     I don't know how
              persuasive the arguments or the background of
              this defendant was in terms of prognosis for
              rehabilitation, their entire background, how
              many people were effected [sic].

The        district   court     plainly    considered   Reyes-Rivera's

section 3553(a)(6) argument, and it gave an adequate explanation

for why Reyes-Rivera's case "was not in the same camp" as those he

offered.      United States v. García-Ortiz, 792 F.3d 184, 192 (1st

Cir. 2015).13

      2.      Upward Variance

              Reyes-Rivera claims that the district court erred by

imposing a seven-month upward variance to account for the impact

that his Ponzi scheme had on his victims.         He claims that "the

conduct described to the Court by the various vocal victims was




      13  Reyes-Rivera's brief on appeal simply "incorporates the
arguments set forth and submitted in the sentencing memorandum."
That does not work.    "Such an attempt to incorporate by cross-
reference does not comport with our ordinary rule that claims made
to this court must be presented fully in an appellate brief and
not by cross-reference to claims made in the district court."
Lawrence v. Gonzales, 446 F.3d 221, 226 (1st Cir. 2006); see also
Fed. R. App. P. 28(a)(8). "By failing to develop" this argument
on appeal, Reyes-Rivera "has waived [his] claim." Universal Ins.
Co. v. Office of Ins. Comm'r, 755 F.3d 34, 38–39 (1st Cir. 2014).


                                  - 21 -
already fully considered and calculated in the advisory guideline

offense level, and the various enhancements recommended in the

defendant's sentence guidelines calculation that was set forth in

the plea agreement."   He also makes a related second argument: "A

close examination of the District Court's comments about the

guidelines suggests that the sentencing judge saw the guidelines

sentencing as a mandatory base-line from which the court was to

steeply upwardly depart."14

          The first argument fails.    The district court gave a

plausible and sensible rationale for placing particular weight on

victim impact and correctly noted -- contrary to Reyes-Rivera's

claim -- that certain aspects of victim impact are not expressly

contemplated in the guidelines:

               Mr. Reyes made the victims believe that
          he was selling high yield investment products
          in retirement plans.        Instead, he was
          basically aware that all of this was leading
          to a scheme. The victims were mostly retired
          employees, unemployed individuals, persons
          that basically disposed of whatever they had,
          including their houses, credit lines, in order
          to make these investments. . . .

               In general, most of . . . the victims
          mortgaged their properties, had to go back to
          work after being in retirement. Some of them
          have incurred in additional expenses, paying
          for psychiatric or psychological treatment.

     14   It is not true that the district court "steeply upwardly
depart[ed]."   The district court, as we have found, correctly
calculated the guidelines sentencing range to be 188 to 235 months.
In sentencing Reyes-Rivera to 242 months, the district court only
imposed a seven-month upward variance.


                              - 22 -
          Some of them have attempted suicide.      Some
          have    suffered   cardiac    arrest       and
          symptoms. . . .

               The   guidelines   do   factor   in  the
          characteristics of the crime, economic loss,
          the number of victims, but all of that that
          you heard about is not factored in. All those
          other expenses, it's not even factored in in
          the amounts that they are calculating for
          restitution purposes.    And those are losses
          that they have experienced at this time.

The court also considered the "blatant disregard" manifested by

Reyes-Rivera when he refused to return $5000 to an investor who

needed the money to take care of a bedridden cancer patient.   This

explanation was more than adequate enough to justify the relatively

minor seven-month variance.

          The second argument is easily disposed of as well.

Reading the sentencing transcript as a whole, it is obvious from

statements in the record that the district court did not consider

the guidelines to be a mandatory baseline.

     3.   Overlapping Enhancements

          Because the district court provided a plausible and

sensible rationale for the sentence it imposed, we find no abuse

of discretion in its decision not to adjust downward to counteract

the effect of the various enhancements it correctly applied.

                               IV.

          We affirm.




                              - 23 -